Citation Nr: 1702379	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  08-36 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness/loss of consciousness.  

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to a permanent and total rating for nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously remanded by the Board in July 2011 and August 2013.  For the issues decided herein, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for a disability manifested by dizziness/loss of consciousness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of erectile dysfunction, which has been aggravated by service-connected diabetes mellitus.  

2.  The Veteran is in receipt of disability compensation for service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, and duodenal ulcer with hiatal hernia and gastroesophageal reflux disease.  His combined rating is 80 percent, effective from August 24, 2004; therefore, the issue of entitlement to a permanent and total rating for nonservice-connected pension purposes is rendered moot.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, based on aggravation by the service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

2.  The claim for nonservice-connected pension is moot.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2014); 38 C.F.R. § 3.102, 3.151 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's service connection claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board regarding that service connection issue, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

As to the issue of entitlement to nonservice-connected pension, the VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the nonservice-connected pension question is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection Analysis for Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction, which he contends was either caused or aggravated by service-connected diabetes mellitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with erectile dysfunction, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

After review of the record, the Board finds that the evidence is in equipoise on the question of whether erectile dysfunction was aggravated by the service-connected diabetes mellitus.  After review of the record and examination and interview of the Veteran, the January 2013 VA examining physician opined that erectile dysfunction was a multifactorial process and, according to medical literature, the best predictors of erectile dysfunction were diabetes mellitus, hypertension, obesity, dyslipidemia, cardiovascular disease, smoking and medication use.  The January 2013 VA examining physician noted that the Veteran had multiple risk factors for the development of erectile dysfunction, which included diabetes mellitus.  Although the January 2013 VA examining physician wrote that age would be the most important etiologic factor for erectile dysfunction because a 63 year old male has a greater than 60 percent chance of erectile dysfunction based on his age alone, he did not adequately address why diabetes mellitus was not considered a causative factor for erectile dysfunction.  

After further review of the record and interview and examination of the Veteran in November 2015, the same VA examining physician again opined that diabetes mellitus was likely to have aggravated erectile dysfunction.  In support of the medical opinion, the VA examining physician again wrote that the medical literature listed diabetes as a risk factor for the development of erectile dysfunction but was not able to establish a baseline level of severity for the erectile dysfunction without resorting to speculation due to the multiplicity of risk factors at play.  

Although the VA examining physician was unable to establish a baseline level of severity for erectile dysfunction before the onset of aggravation, the evidence shows no complications of erectile dysfunction at the time of the April 2009 VA examination, and a worsening of erectile dysfunction (i.e., inability to achieve an erection sufficient for penetration and ejaculation with or without medication) at the January 2013 VA examination.  In consideration thereof, it is reasonable to conclude that erectile dysfunction was asymptomatic before the onset of aggravation by diabetes mellitus; therefore, after considering the totality of the record, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction based on aggravation by the service-connected diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the circumstances of this case, there is no prejudice to the Veteran in awarding service connection on the basis of secondary aggravation, rather than secondary causation, because the evidence shows that erectile dysfunction was asymptomatic before the onset of aggravation; therefore, the award of benefits on the basis of secondary causation would be the same as the award of benefits on the basis of secondary aggravation.

Nonservice-connected Pension Analysis

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of a veteran's willful misconduct.  38 U.S.C.A. § 1521.  

On VA examination in November 2015, the Veteran reported ceasing fulltime employment in 2010.  Presumably, any award of nonservice-connected pension would be effective from the date he ceased fulltime employment.  Review of the record indicates that effective August 24, 2004, he has been in receipt of a combined disability rating of 80 percent due to his service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, and duodenal ulcer with hiatal hernia and gastroesophageal reflux disease; therefore, he has been in receipt of a 80 percent combined rating for the entire time his nonservice-connected pension claim has been pending.  

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  Id.  In the present case, disability compensation at the 80 percent rate is greater than the rate payable for nonservice-connection pension, and the Veteran has not specifically elected to receive the lesser benefit.  For example, for 2016, the Veteran received monthly compensation of $1,551.48, or $18,617.76 annually.  Over the same period, nonservice-connected pension benefits would have been payable at the lesser amount of $12,868.  Thus, as a matter of law, payment of nonservice-connected pension is not permissible over the period in question, and the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Service connection for erectile dysfunction, based on secondary aggravation by the service-connected diabetes mellitus, is granted.  

Nonservice-connected pension is denied.  


REMAND

The Veteran seeks service connection for a disability characterized by dizziness/loss of consciousness.  This issue was previously remanded for a medical examination and opinion in July 2011 and again in August 2013.  Unfortunately, remand is again required due to inadequacy of the provided medical opinion.  

In the August 2013 remand order, the Board requested, in part, a medical opinion on the question of whether the Veteran's claimed symptoms of dizziness and passing out during service were causally or etiologically related to the current postural hypotension or whether postural hypotension was caused or aggravated by the Veteran's service-connected diabetes mellitus or gastrointestinal disability.  In response, the AOJ received only a November 2015 notation that the requested opinions could not be provided due to "not enough information."  Allegedly, two VA examiners found "no records of complaint or treatment" for the claimed disorder, and could not provide a medical opinion.  The Board finds this response inadequate, as it fails to address several questions raised by the prior remand order.  Additionally, the conclusion that "no records of complaint or treatment" during service fails to consider the May 1971 complaint of passing out and dizziness documented in service treatment records.  For these reasons, the Board finds that a remand for a supplemental medical opinion is again warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion from an appropriate medical professional, addressing the etiology of the Veteran's current disability or disabilities manifested by dizziness and episodes of passing out.  If another medical examination is necessary in order to provide the requested medical opinion, the Veteran should be so scheduled.  The relevant documents from the record should be provided to the VA examiner for review.  The examiner should confirm review of the record in the examination report. 

The examiner should answer the following questions: 

a)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any current disability manifested by dizziness and passing out had its onset during service or is otherwise causally or etiologically related to service, to include consideration of the symptomatology shown therein or presumed in-service herbicide exposure?  Please explain the basis for the opinion. 
 
Note: When providing the medical opinion, the examiner should address: (1) the current diagnosis of postural hypotension and (2) service treatment records showing that, in May 1971, the Veteran complained of frequently passing out and frequent dizziness.

b)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that the Veteran's disability manifested by dizziness and episodes of passing out was caused by the service-connected diabetes mellitus, gastrointestinal disability, or PTSD?  Please explain the basis for the opinion. 

c)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that the Veteran's disability manifested by dizziness and episodes of passing out was aggravated (i.e., worsened beyond the normal progression) by the service-connected diabetes mellitus, gastrointestinal disability, or PTSD?  Please explain the basis for the opinion. 

If the examiner opines that the Veteran's disability was aggravated by a service-connected disability, the examiner should attempt to identify the baseline level of severity of the disability manifested by dizziness and passing out before the onset of aggravation.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly so specify in the report, and explain why this is so.  

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. FERGUSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


